Allowability Notice
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/946, 027 filed on June 03, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hallack et al. (Pub. No. US 2017/0080867 A1) discloses an interior rearview mirror assembly for a vehicle, the interior rearview mirror assembly comprising: a mirror head having a mirror casing and a reflective element (Figs. 1-3: elements 12 and 30); wherein the reflective element comprises a glass substrate having a transflective mirror reflector established at a surface thereof, wherein the transflective mirror reflector is partially reflective of visible light incident thereat and partially transmissive of visible light (¶0029-partially reflective, partially transmissive element 12); a mirror mount that attaches at an interior surface of the vehicle (element 32); wherein the mirror head is pivotally mounted at the mirror mount via a pivot joint (¶0067-The rotation of the pivot plate 342 may result in the adjustment of the angular position of the glass element 12 from a first position 360 to a second position 362 and vice versa); a display device (Fig. 6, element 22) disposed in the mirror head and behind the reflective element (element 12), wherein the display device comprises a video display screen that, when actuated, is viewable through the transflective (¶0040-the display mirror assembly 10 so that the display mirror assembly 10 can be optimized to allow viewing of the display 22 through the glass element 12); wherein, with the mirror mount attached at the interior surface of the vehicle, the mirror head is adjustable relative to the second pivot element and the mirror mount between a mirror mode orientation, where the video display screen is not actuated and a driver of the vehicle views rearward of the vehicle via the reflective element (¶0049-the toggle mechanism 202 may be manually actuated by a passenger or operator of a vehicle to move the mirror assembly 10 to an on-axis or off-axis position relative to a reflected line of sight directed toward the eyes of the operator. ¶0051- adjust the glass element 12 to an on-axis position and deactivate the display 22 to an off-state), and a display mode orientation, where the video display screen is actuated and the driver of the vehicle views video images displayed by the video display screen through the transflective mirror reflector of the reflective element (¶0040-the display mirror assembly 10 so that the display mirror assembly 10 can be optimized to allow viewing of the display 22 through the glass element 12. ¶0048-adjusting some actuator devices from a first position to a second position to selectively activate a display 22); wherein the displayed video images are derived from video image data captured by a camera of the vehicle viewing exterior the vehicle (¶0040-The glare sensor 102 could also be an imager on a rear portion of the vehicle…¶0052-the display 22 may be activated via the primary PCB 28 such that image data corresponding to a rearward-directed field of view is displayed on the display, which may be viewed by the operator of the vehicle); wherein, with the mirror mount attached at the interior surface of the vehicle and when the mirror head is in the display mode orientation, the reflective element is angled upward or downward relative to an orientation of the reflective element when in the mirror mode orientation (¶0050-The first position 220 may correspond to an off-axis position wherein the glass element 12 is off axis from the reflected line of sight. Additionally, in the first position 220, the actuator assembly 206 may further be configured to activate the display 22 in an on-state); an actuator disposed at the rear of the display device (element 176); wherein the pivot joint comprises a first pivot element at the mirror mount and a second pivot element at the actuator (Figs. 7, 8, ¶0049-he toggle mechanism 202 may comprise a lever 204 configured to pivotally engage a housing 205 of an actuator assembly 206…¶0053-The second pivotal axis 232 may be formed by a second pivoting assembly 234 formed by a fulcrum pin 236 of the receiving member 230 ); wherein, with the mirror mount attached at the interior surface of the vehicle, the actuator, when actuated, pivots the mirror head upward or downward relative to the second pivot element and the mirror mount to pivot the mirror head between the mirror mode orientation and the display mode orientation ( ¶0049-the toggle mechanism 202 may be manually actuated by a passenger or operator of a vehicle to move the mirror assembly 10 to an on-axis or off-axis position relative to a reflected line of sight directed toward the eyes of the operator.¶0050-The first position 220 may correspond to an off-axis position wherein the glass element 12 is off axis from the reflected line of sight. Additionally, in the first position 220, the actuator assembly 206 may further be configured to activate the display 22 in an on-state).
However, the cited prior arts either singularly or in combination fail to teach the features of: “wherein the actuator comprises at least one cam follower that is pivotable about a pivot axis and that has an arcuate groove that receives a pin that is fixedly positioned at the mirror head, and wherein actuation of the actuator pivots the cam follower to move the pin along the groove and to pivot the mirror head relative to the second pivot element and the mirror mount; wherein 
“ wherein the actuator comprises at least one cam follower that is pivotable about a pivot axis and that has an arcuate groove that receives a pin that is fixedly positioned at the mirror head, and wherein actuation of the actuator pivots the cam follower to move the pin along the groove and to pivot the mirror head relative to the mirror mount; wherein the actuator comprises an electrically-powered motor that rotatably drives an output gear to impart rotation of the at least one cam follower about the pivot axis; wherein the arcuate groove of the at least one cam follower comprises a spiral form having opposite end regions and a middle region between the opposite end regions; wherein the middle region of the arcuate groove comprises a non-uniform radius of curvature; and wherein each end region of the arcuate groove comprises a constant radius of curvature about the pivot axis,” as recited in claim 19; and 
“ wherein the actuator comprises a cam follower at each side of the housing, and wherein the cam followers are pivoted about a pivot axis via rotational driving of the output gear by the electrically-powered motor, and wherein the base portion comprises a pin at each side, and wherein each cam follower has an arcuate groove that receives the respective pin, and wherein powering of the electrically-powered motor pivots the cam followers to move the pins along the respective groove and to pivot the housing relative to the base portion and to pivot the mirror head relative to the mirror mount,” as recited in claim 30.

The additional prior arts (See PTO-892) are cited as relevant prior arts. The pertinent prior arts fail to teach the above identified features of the independent claims 1, 19 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488